Citation Nr: 1106732	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-16 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.	Entitlement to service connection for a right wrist condition.

2.	Entitlement to service connection for a left wrist condition.

3.	Whether new and material evidence has been received to reopen a 
claim for service connection for a right knee condition.

4.	Entitlement to an initial compensable rating for hearing loss, 
left ear. 

5.	Entitlement to service connection for hearing loss, right ear.

6.	Entitlement to service connection for a right shoulder 
condition.

7.	Entitlement to service connection for a low back condition.

8.	Entitlement to service connection for a right knee condition.

9.	Entitlement to service connection for a right elbow condition. 
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to October 
1974.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. The 
Veteran appealed from the denial of several claims for service 
connection, and a petition to reopen service connection for a 
right knee condition. He also appealed from the denial of an 
initial compensable rating for hearing loss, left ear. See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
veteran appeals the initial rating for a disability, VA must 
consider the propriety of a "staged" rating based on changes in 
the degree of severity of it since the effective date of service 
connection).
 
During pendency of the appeal, the RO also granted a then pending 
claim for service connection for a right index finger disability, 
awarding service connection for degenerative joint disease, right 
index finger, status post crush injury with scar. The Veteran has 
not appealed from the initial rating or effective date, and hence 
this claim has been resolved. Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).

By this decision, the Board is denying service connection for a 
bilateral wrist condition, and granting the Veteran's petition to 
reopen his claim for service connection for a right knee 
disorder.  The remaining issues (as well as the issue of 
entitlement to service connection for a right knee condition on 
the merits) are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The Veteran does not currently have a right wrist disability.

2.	The Veteran does not currently have a left wrist disability

3.	A June 1988 RO rating decision denied a claim for service 
connection for a bilateral knee condition. 

4.	Since the original RO rating decision, there is additional 
evidence received which relates to an unestablished fact 
necessary to substantiate the Veteran's claim as it pertains to 
service connection for a right knee condition.


CONCLUSIONS OF LAW

1.	The criteria are not met for service connection for a right 
wrist condition.                 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).

2.	The criteria are not met for service connection for a left 
wrist condition.                 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).

3.	The June 1988 RO rating decision which denied service 
connection for a bilateral knee condition became final. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2010);             38 C.F.R. 
§§ 3.104(a), 20.200, 20.201 (2010).

4.	New and material evidence has been received to reopen the 
previously denied claim with regard to a right knee condition. 38 
U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory 
amendment effective for claims pending as of or filed after May 
30, 2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his or her possession that 
pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) 
has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim, including notice to 
the claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
established additional criteria as to the content of the notice 
to be provided in connection with a petition to reopen, requiring 
that VA provide a claim-specific and comprehensive definition of 
"new and material" evidence.

Regarding the Veteran's petition to reopen, October 2005 notice 
correspondence provided the Veteran with a case-specific 
definition of  "new and material" evidence. In any event, as 
indicated below, the Board is granting the matter of         the 
Veteran's petition to reopen, and remanding the underlying claim 
on the merits for additional evidentiary development. Hence, 
discussion of compliance with the VCAA is unnecessary at this 
stage, pending an eventual decision on the claim. Consequently, 
given that the Board is reopening the claim, any error thus far              
in VCAA development has been harmless in application to 
adjudication of this matter, and need not be further discussed. 
See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield 
v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 
1317 (Fed. Cir. 2007). 
 
Meanwhile, through the VCAA notice correspondence dated from 
October 2005, the RO notified the Veteran as to each element of 
satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) as pertaining to service connection for right 
and left wrist conditions. The VCAA notice further indicated the 
joint obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining additional VA medical 
records, private treatment records and other Federal records. See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 
Moreover, a March 2006 supplemental letter provided notice 
regarding the downstream disability rating and effective date 
elements of his pending claims          for service connection. 

The relevant notice information must have been timely sent. The 
Court in Pelegrini II prescribed as the definition of timely 
notice the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim.            See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The VCAA 
notice correspondence preceded issuance of the March 2006 RO 
rating decision on appeal, and therefore comported with the 
definition of timely notice. 

The RO has also taken appropriate action to comply with the duty 
to assist                  the Veteran in this case, obtaining 
service treatment records (STRs), VA outpatient records, and 
private hospitalization records. The Veteran has undergone VA 
medical examination. See McClendon v. Nicholson, 20 Vet. App. 79, 
83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002). In 
support of his claims, the Veteran provided several personal 
statements. He declined the opportunity to testify at a hearing. 
There is no objective indication of any further relevant 
information or evidence that must be associated with the record. 
The record as it stands includes sufficient competent evidence to 
decide the claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the VCAA 
or the implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Service Connection for Wrist Conditions

Service connection may be granted for any current disability that 
is the result of      a disease contracted or an injury sustained 
while on active duty service.                         38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010). 
Service connection may also be granted for a disease diagnosed 
after discharge, where all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d) (2010). 

The elements of a valid claim for direct service connection are 
as follows:                    (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." On the 
other hand, continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be legitimately 
questioned. Under the latter circumstances, a showing of 
continuity of symptomatology at the time of service discharge and 
continuing thereafter              is required to support the 
claim. 38 C.F.R. § 3.303(b).

The Veteran underwent VA Compensation and Pension examination of 
the joints   in January 2006. At the time, he claimed several 
orthopedic disabilities                       in connection with 
auto accidents that occurred during the military service, 
including (though not limited to) a bilateral wrist condition. 
The Veteran's reported greatest problems were his right hip and 
right shoulder. As pertaining to the wrists, the Veteran stated 
that both ached him once in a while. Overall, the wrists were 
considered no real problem. The fingers were said to also swell 
once in a while. Upon a physical examination, evaluation of the 
wrists showed flexion bilaterally to 80 degrees actively with 
onset of pain and stiffness. Doral extension bilaterally was to 
45 degrees. There was also medial deviation 20 degrees 
bilaterally, and lateral motion 10 degrees bilaterally. An x-ray 
study indicated that both wrists were within normal limits with 
wear changes and sharpening of the bony edges. In providing his 
diagnostic impression, the VA examiner indicated that the wrists 
were within normal limits.

Aside from the findings reported on VA examination, there are 
records of VA outpatient treatment on file dated from 1998 
through March 2007. These records contain copies of x-rays dated 
from January 2006, ostensibly ordered in preparation for the 
above-referenced VA examination which was completed that same 
month. In one x-ray report, a left wrist study, there was no bony 
abnormality suggestive of acute fracture, or definite joint space 
narrowing noted. There was present a subarticular region 3-mm 
sclerotic density of the distal radius. The overall impression 
was "suspect bone island" which was characterized as a minor 
abnormality. As for the right wrist study, there was no definite 
bone, joint or soft tissue abnormality detected. The impression 
was of a negative study.

Otherwise, the VA outpatient treatment records are wholly absent 
mention of any symptoms, complaints, or treatment involving the 
right and left wrists. 

Having considered the foregoing, and in light of the review of 
the evidence in its entirety, the Board is inclined to deny 
service connection for both right and left wrist conditions. The 
basis for this determination is in the absence of competent 
evidence of the current disability claimed. To date, the only 
comprehensive inquiry into the extent of wrist disability, the 
January 2006 VA medical examination, has effectively ruled out 
the presence of said disability involving either upper extremity. 
This followed a detailed interview of the Veteran, and physical 
examination that showed at or near normal range of motion 
findings. While the x-ray findings suggested a potential minor 
abnormality on the side of the left wrist, moreover,          the 
Board places significant weight on the VA examiner's conclusion 
that the most accurate portrayal of the state of the Veteran's 
bilateral wrists was of an entirely normal condition. The factors 
for assigning such a degree of probative value to the VA 
examiner's medical conclusion include the examiner's expertise, 
his thorough objective examination, and the relative paucity of 
subjective complaints of any wrist pathology on the part of the 
Veteran himself. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993) (the probative value of medical opinion evidence is based 
on the medical expert's personal examination of the veteran, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion the physician reaches). 

Furthermore, aside from the VA examination results, there is no 
additional indication from any other portion of the record of 
bilateral wrist disability, including in the VA outpatient 
treatment records obtained (again, apart from that procured in 
direct furtherance of the preceding VA medical exam). The Veteran  
has not referred to any other sources of relevant evidence not 
yet obtained that would substantiate the presence of a wrist 
condition of either hand. Nor for that matter has he alleged 
having symptoms of a bilateral wrist disorder which would support 
a later diagnosis by a qualified medical professional. See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (indicating 
competency of lay testimony to describe symptoms that support a 
later diagnosis by a physician).  

On this basis, the only conclusion that the Board is left to draw 
is that the Veteran does not presently manifest a right or left 
wrist condition in any form. VA law is clear in providing that 
the first criterion to establish service connection is competent 
evidence of the current disability claimed. See Moore v. 
Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-
connected injury is limited to those claims which show a present 
disability.");  Hicks v. West, 12 Vet. App. 86, 89 (1998); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). See also 
Brammer v. Derwinski,                        3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents have 
resulted in a disability."). Therefore, without evidence of a 
current medical disability, a claim  for service connection 
cannot be substantiated. There is likewise no basis for inquiring 
into the etiology of the claimed wrist disability, when the 
competent evidence fails to demonstrate that the Veteran indeed 
manifests the condition in         the first instance. 

For these reasons, the Board is denying the claims for service 
connection for right and left wrist conditions. The preponderance 
of the evidence is against these claims, and under these 
circumstances the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).     

Petition to Reopen

The original denial of service connection for a right knee 
condition was through RO issuance of a June 1988 rating decision 
upon the claim. At that time, the claim considered in its 
entirety was that of entitlement to service connection for a 
bilateral knee condition. The stated basis for denial was that 
said condition was not shown by the evidence of record. The 
evidence considered in making that determination in large part 
comprised an April 1988 VA examination, upon which both knees had 
essentially been negative for any pathology. Thus, the basis for 
denial was lack of competent evidence of the disability claimed. 
The Veteran did not file a timely Notice of Disagreement (NOD) 
with the RO's denial of service connection, i.e., within one-year 
of issuance of that decision. Consequently, the RO's June 1988 
rating decision became final and binding on the merits. See 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201.

When a claim to reopen is presented under section 5108, VA must 
first determine whether the evidence presented or secured since 
the last final disallowance of the claim is new and material. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means existing 
evidence not previously submitted to agency decisionmakers. 
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156. For 
the purpose of establishing whether new and material evidence has 
been submitted,         the credibility of the evidence, although 
not its weight, is to be presumed.        Justus v. Principi, 3 
Vet. App. 510, 513 (1992). See also Evans v. Brown,                    
9 Vet. App. 273, 283 (1996).

Since issuance of the foregoing rating decision, there is 
competent evidence that  has been associated with the record 
which substantiates the previously deficient element of the 
Veteran's claim, that of a current medical disability for VA 
purposes.             The records of VA outpatient treatment 
include a December 2002 rheumatology consult following which the 
physician's impression was, in relevant part, "probable 
osteoarthritis of [the] knee." Following this, the condition of 
"knee arthritis" became a regular component of the Veteran's 
ongoing medical history summary in subsequent VA treatment 
records. In reviewing this medical statement, the Board points 
out that the medical findings underlying the diagnosis given were 
limited, and there is no x-ray film or palpable symptom 
identified which gave rise to the diagnoses of 
"osteoarthritis." Nor did any treating physician isolate the 
problem to the right knee, although it appears that both knees 
were implicated. At the reopening stage of a claim, however, it 
is imperative that the full credibility be given to medical 
evidence. See Justus, supra. In this regard, the necessary 
information in support of a diagnosis of right knee arthritis has 
been made.             The newly obtained evidence presents a 
reasonable possibility of substantiating       the Veteran's 
claim on the subject of a competent diagnosis of the condition 
claimed.  

Accordingly, the Board determines that new and material evidence 
has been received to reopen service connection for a right knee 
condition. See 38 C.F.R.           § 3.156(a). This claim is 
therefore being reopened. However, final adjudication of the 
claim is being deferred, pending the requested development action 
below.


ORDER

Service connection for a right wrist condition is denied.

Service connection for a left wrist condition is denied.

As new and material evidence has been received to reopen the 
claim for              service connection for a right knee 
condition, the appeal to this extent is granted.








REMAND

The Board finds that additional development of the remaining 
claims on appeal is warranted prior to issuance of a decision on 
these matters. This includes continued development and 
readjudication of the reopened claim for service connection for a 
right knee condition.

On the subject of hearing loss, both insofar as involving the 
right and left ears,          the Board considers a VA 
audiological examination necessary to resolve these issues. 
Regarding left ear hearing loss, for which the Veteran seeks an 
increased rating, more than five years have transpired since he 
last underwent a VA examination, from January 2006. It is 
essential for a more contemporaneous medical study to be 
conducted. See Palczewski v. Nicholson, 21 Vet. App. 174,  181-82 
(2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) 
("Where the record does not adequately reveal the current state 
of the claimant's disability ...the fulfillment of the statutory 
duty to assist requires a thorough and contemporaneous medical 
examination."). See also Caffrey v. Brown, 6 Vet. App. 377 
(1994).

On the issue of service connection for right ear hearing loss, 
the medical evidence addressing the etiology of this condition to 
date, and whether service-related, has been inconclusive. By way 
of relevant history, the Veteran's January 2006 VA audiological 
examination resulted in the examiner's finding that hearing loss 
in the right ear at ratable frequencies was essentially 
conductive in nature (conductive hearing loss being a "hearing 
loss due to a defect of the sound conducting apparatus, i.e., of 
the external auditory canal or middle ear," Dorland's 
Illustrated Medical Dictionary 818 (30th Ed. 2003)). The VA 
examiner continued to state that there was a possibility that the 
Veteran's automobile accidents in service may have somehow 
altered the middle ear system due to head trauma, but that he 
could not confirm this without resorting to mere speculation, 
absent contributing input from an otolaryngologist (ear, nose and 
throat physician (ENT)). 

Thereafter, in March 2006 the Veteran underwent VA examination by 
the ENT, who similarly could not resolve the question of 
etiology. The examiner stated an impression of mild conductive 
hearing loss in the right ear at low frequencies, and indicated 
it could be related to any of the auto accidents the Veteran had 
over the years. However, it could also be related to a more 
recent onset of otosclerosis,              a disease which caused 
some fixation of the foot plate of the stapes and prevented 
proper vibration. The VA examiner ultimately stated that he did 
not believe that hearing loss had a specific relationship to the 
Veteran's military service -- however, he did not explain the 
contradiction between this statement, and the earlier finding 
that in-service auto accidents were a potential contributing 
factor. 

Then in March 2007, the RO sent this case back to the original VA 
audiological examiner for a supplemental medical opinion. 
Unfortunately, the scope of the medical opinion request was 
limited to that of the etiology of the condition of tinnitus. The 
audiologist was not requested to opine on whether the Veteran's 
diagnosed conductive right ear hearing loss had any relationship 
to his military service. 

At this point, the Board finds that such a medical opinion would 
be helpful, and indeed necessary to properly resolve the issue of 
service connection for right ear hearing loss. This is 
particularly the case in that the former examiners, while unable 
to give a definitive opinion, never explained why no such opinion 
could be given. See Jones v. Shinseki, 23 Vet. App. 382, 390 
(2010) (before relying on an examiner's conclusion that an 
etiology opinion would be speculative, the examiner must explain 
the basis for such an opinion or the basis must otherwise be 
apparent in the review of the evidence). Consequently, the 
previously requested audiological examination for evaluation of 
left ear hearing loss should also encompass consideration of the 
etiology of the same condition on the right side. See 38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) 
(2010) (VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).   

Turning to consideration of the several orthopedic conditions for 
which the Veteran has claimed service connection, the Board 
determines that a VA medical examination is directly warranted on 
these issues. The prior January 2006 VA examination report does 
not offer a sufficiently detailed rationale for its findings to 
properly and accurately resolve these claims. The VA examiner 
offered an impression of early impingement syndrome, right 
shoulder; degenerative arthritis affecting the lumbar facets; 
intermittent epicondylitis, right dominant elbow; and mild 
degenerative joint disease, both acromioclavicular joints. As 
such, right shoulder, back, and right elbow conditions were all 
diagnosed. The examiner then commented that these diagnoses were 
"all age, occupation, and lifestyle related and not due to motor 
vehicle accidents while in the military service." 
Notwithstanding this pronouncement, the Board is not persuaded to 
accept the VA examiner's conclusion as definitive, because it is 
lacking in detail and depth of underlying rationale. See Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (recognizing that the 
probative value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion"). There           is no 
statement as to why, if at all, to discount the Veteran's prior 
motor vehicle accidents during service as the cause of various 
types of bodily injury, in favor of other identified causative 
factors. The opinion proffered also does not address why the 
impact of the Veteran's auto accidents should be deemed limited 
in view of the contemporaneous diagnosis in May 1971, and 
following another accident in October 1971, of right elbow 
contusion, amongst other injuries. Therefore, a new orthopedic 
examination is in order.

As a specific consideration to the etiology of a back disorder, 
the analysis of the examining physician must properly account for 
service medical history, namely,  the findings establishing a 
pre-existing back disorder. The August 1970 service entrance exam 
indicates that the Veteran had an already existing back problem,          
in which a vertebrae had essentially "popped out" three years 
ago. He immediately sought treatment for back pain upon entering 
military service. Under such circumstances, there is a strong 
likelihood that the presumption of sound condition at service 
entrance has been rebutted. See 38 U.S.C.A. § 1111. Service 
connection remains available for a preexisting condition, 
provided it underwent aggravation during service, i.e., a 
permanent worsening beyond its natural progression.             
The examining VA physician must confirm whether this indeed has 
been the case. 
 
 
Finally, while undergoing the requested examination, the opinion 
physician should also offer an opinion regarding whether any 
current right knee condition diagnosed had its origin in military 
service, again with specific reference to the various automobile 
accidents in which the Veteran was involved therein.

Accordingly, these claims are REMANDED for the following action:

1.	The RO/AMC should schedule the Veteran for 
a           VA audiological examination to 
determine the current severity of service-
connected left ear hearing loss, as well as 
the likely etiology of claimed right ear 
hearing loss.                 The claims 
folder must be provided to and reviewed 
by the examiner in conjunction with the 
examination.          All indicated tests 
and studies should be performed, and all 
findings should be set forth in detail. The 
VA examiner should provide findings in 
response to the following inquiries:

a.	Identify all present symptoms and 
manifestations attributable to the 
Veteran's service-connected left ear 
hearing loss, in accordance with the rating 
criteria specified at 38 C.F.R. § 4.85. The 
VA examiner should further comment upon the 
effect of hearing loss on occupational 
functioning and daily activities. 

b.	Provide an opinion in regard to whether 
diagnosed right ear conductive hearing loss 
at least as likely            as not 
(50 percent or greater probability) was 
incurred during military service, to 
include based on the nature of injuries the 
Veteran has described in connection with 
May 1971, October 1971 and July 1973 motor 
vehicle accidents. In offering the 
requested opinion,  the VA examiner should 
expressly comment upon the prior medical 
opinions on the subject of etiology, even 
though inconclusive pronouncements, 
expressed by VA examiners who evaluated the 
Veteran in            March 2006, and again 
in March 2007.  

The examiner should include in the 
examination report the rationale for any 
opinion expressed. However, if the examiner 
cannot respond to the inquiry without resort 
to speculation, he or she should so state, 
and further explain why it is not feasible to 
provide a medical opinion.

2.	Also schedule the Veteran for a VA 
orthopedic examination to ascertain the 
etiology of right shoulder, back, right 
elbow, and right knee conditions. The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination. All indicated tests 
and studies should be performed, and all 
findings should be set forth in detail. The 
VA examiner should provide findings in 
response to the following inquiries:

a.	Provide an opinion in regard to whether 
diagnosed right shoulder and right elbow 
conditions at least as likely as not 
(50 percent or greater probability) were 
incurred during military service, based 
upon injuries sustained in the Veteran's 
documented May 1971, October 1971 and July 
1973 motor vehicle accidents. The examiner 
should specifically take into account that 
1971 private hospitalization reports 
confirmed the presence of right elbow 
contusion in two of those accidents. The 
examiner should also note the conclusion 
offered by the January 2006 VA examiner in 
this regard.


b.	Confirm whether the Veteran currently 
has a right knee disorder, given that at 
least one treating physician found there 
was osteoarthritis. If this is the case, 
then indicate whether the diagnosed 
disorder     at least as likely as not 
was incurred during military service, 
based upon injuries sustained therein in 
motor vehicle accidents.

c.	Provide an opinion as to whether it is 
at least as likely as not that that the 
Veteran had a lower back disability that 
pre-existed entrance into military 
service. If so, then indicate whether this 
disorder underwent aggravation therein 
(i.e., a permanent worsening in severity, 
not due to the natural disease process). 
If there was no pre-existing disability, 
then indicate whether this disorder is 
directly related to         the Veteran's 
service.

The examiner should include in the 
examination report the rationale for any 
opinion expressed. However, if the examiner 
cannot respond to the inquiry without resort 
to speculation, he or she should so state, 
and further explain why it is not feasible to 
provide a medical opinion.

3.	The RO/AMC should then review the claims 
file.             If any of the directives 
specified in this remand have not been 
implemented, appropriate corrective action 
should be undertaken before readjudication. 
Stegall v. West,           11 Vet. App. 268 
(1998).

4.	Thereafter, the RO/AMC should readjudicate 
the claims on appeal for an initial 
compensable rating for   left ear hearing 
loss, and for service connection for right 
shoulder, low back, right ear hearing loss, 
right knee,   and right elbow conditions in 
light of all additional evidence received. If 
the benefits sought on appeal are not 
granted, the Veteran and his representative 
should be furnished with a Supplemental 
Statement of the Case (SSOC) and afforded an 
opportunity to respond before the file is 
returned to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims. His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A.        
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


